PER CURIAM.
This appeal, from a decree of the Oregon Tax Court, involves the true cash value as of January 1, 1971, of twenty acres of rural land near Eagle Point in Jackson County. No improvements are involved. The Jackson County Board of Equalization reduced the assessor’s valuation of $11,800 to $11,550, or $577.50 per acre. On appeal to the Tax Court the court reduced the value to $10,550, or $527.50 per acre. Plain*191tiff appeals, contending the true cash value should be $8,050, or $402.50 per acre.
We have read the transcript of the testimony before the Tax Court and we have examined the exhibits. It is our conclusion that the value found by the Tax Court represents true cash value of the property as of January 1, 1971. The decree of the Tax Court is therefore affirmed. Costs to neither party.